DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 6 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 12-14, submitted 6 June 2022 with respect to Claims 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 18-19, “control the the first switching network”, should be --control the first switching network--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Tritschler et al. US 2019/0149060, in view of Yu et al. US 2018/0287498.
Regarding Claim 1, Tritschler teaches a wireless power receiver circuit (figs. 12a and 12b) interfacing a receiver resonant tank magnetically coupled to a transmitter, and for directing electrical energy to an energy buffer (energy storage devices 35-1 or 35-2, figs. 12a and 12b), comprising: 
(a) an inductor (IL, figs. 12a and 12b) configured to process electrical energy 
(b) a first switching network (Q1 and Q2, figs. 12a and 12b) configured to exchange energy between the receiver resonant tank (RC circuit connected to nodes 12-1 and 12-2, figs. 12a and 12b) and the inductor, and a second switching network (Q3 and Q4, figs. 12a and 12b) configured to exchange energy between the inductor and the energy buffer, wherein both the first switching network and the second switching network, are configured to: 
cut electrical current through the inductor during a first interval of time of a voltage output from the receiver resonant  tank (Q1 and Q2 closed); direct electrical current from the receiver resonant tank to the inductor during a second interval of time of the voltage output from the receiver resonant  tank (Q1 and Q2 opened); and 
direct electrical current from the inductor to the energy buffer during a third interval of time of the voltage output from the receiver resonant  tank (Q3 and Q4 opened); and 
a switch controlling circuit which is configured to control the first switching network and the second switching network (control circuit for switches Q1-Q4, figs 12a and 12b), and the wireless power receiver circuit being configured such that the inductor is one single inductor (IL, figs. 12a and 12b)
Tritschler however is silent wherein the switch controlling circuit is operably configured to adjust the first interval of time to adjust an equivalent input reactance of the wireless power receiver circuit and adjust the second interval of time and the third interval of time to adjust active energy of the wireless power receiver circuit, thereby operably performing active tuning and bridgeless rectification concurrently.
Yu teaches wherein the switch controlling circuit (control circuit 112, fig. 1 and refer to [0040]) is operably configured to adjust the first interval of time to adjust an equivalent input reactance of the wireless power receiver circuit and adjust the second interval of time and the third interval of time to adjust active energy of the wireless power receiver circuit, thereby operably performing active tuning and bridgeless rectification concurrently (first half bridge circuit 130 and second half bridge circuit 140, figs. 1 and 2 and refer to [0039]-[0040], [0047]-[0048] and [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Yu with the wireless power receiver circuit of Tritschler in order to provide the desired output of the wireless power receiver circuit.
Regarding Claim 3, the combination of Tritschler and Yu teaches all of the limitations of Claim 1 and further teaches wherein the first time interval of time is configured such that: the switch controlling circuit closes one or more switches of the first switching network after the elapsing of the first interval of time, wherein the said interval of time is engaged equally during positive cycle and negative cycle of the receiver resonant voltage; and the first interval of time counts from the starting of the positive half-cycle or negative half-cycle of the receiver resonant voltage (refer to [0156]-[0159 of Tritschler).
Regarding Claim 4, the combination of Tritschler and Yu teaches all of the limitations of Claim 1 and further teaches wherein the first interval of time is adaptively adjusted such that the equivalent input reactance of the circuit is adjusted to tune the resonant frequency of the receiver resonant tank to control the tuning state relative to the operating frequency of the wireless power system (refer to [0156]-[0159 of Tritschler).
Regarding Claim 6, the combination of Tritschler and Yu teaches all of the limitations of Claim 1 and further teaches wherein the first switching network and the second switching network comprising at least one switch (Q1-Q4, figs. 12a and 12b of Tritschler).
Regarding Claim 7, the combination of Tritschler and Yu teaches all of the limitations of Claim 1 and further teaches wherein a second interval of time and a third interval of time of the charging cycle are configured to rectify the energy from the receiver resonant tank to the energy buffer (refer to [0156]-[0159 of Tritschler).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tritschler et al. US 2019/0149060, in view of Yu et al. US 2018/0287498, in view of Abdolkhani US 10,447,090.
Regarding Claim 5, the combination of Tritschler and Yu teaches all of the limitations of Claim 1 however is silent wherein the switch controlling circuit comprises a phase detect device, by means of the phase detect device the switch controlling circuit is configured to: sense at least one of a voltage and a current of the receiver resonant circuit or both and generate a phase difference signal; detect whether the phase difference signal reaches a predetermined value such that the tuning condition of the receiver resonant tank is detected; and adaptively generate a first interval of time of the charging cycle during which all switches of the first switching network and the second switching network are opened such that no current flows out of the receiver resonant tank, thereby the equivalent input reactance of the circuit is adjusted to the tune the resonant frequency of the receiver resonant tank towards a full tuning condition.
Abdolkhani teaches wherein the switch controlling circuit comprises a phase detect device, by means of the phase detect device the switch controlling circuit is configured to: sense at least one of a voltage and a current of the receiver resonant circuit or both and generate a phase difference signal; detect whether the phase difference signal reaches a predetermined value such that the tuning condition of the receiver resonant tank is detected; and adaptively generate a first interval of time of the charging cycle during which all switches of the first switching network and the second switching network are opened such that no current flows out of the receiver resonant tank, thereby the equivalent input reactance of the circuit is adjusted to the tune the resonant frequency of the receiver resonant tank towards a full tuning condition (FIG. 4 shows an example embodiment of a controller 218, suitable for controlling the semiconductor switch 220 in the receiver 200 described in relation to FIGS. 2 to 3C above. The controller 218 includes a comparator 402, which compares Wad with Vref.  The output of the comparator is connected to a PID controller 404, which generates a DC signal proportional to the difference between Vload and Vref.  The controller also includes a phase detection module 406 for detecting the phase of the receiving coil current Is (for example by detecting the zero points of Is).  It will be appreciated that other parameters of the circuit may be used to determine phase, for example, voltage.  The output of the phase detection module 406 is supplied to an in-phase ramp generator 408, which generates a ramp signal in phase with the receiving coil current Is.  The DC signal is compared to the output of the ramp signal by a further comparator 410, generating a switch control signal.  The switch control signal is then supplied to the semiconductor switch 220, thereby controlling the switch to achieve the regulation described in relation to FIGS. 3B and 3C, refer to col. 5, lines 5-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Abdolkhani with the wireless power receiver circuit of the combination of Tritschler and Yu in order to further stabilize power received by the wireless power receiver circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
24 October 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836